Case 1:17-cv-01230-JB-LF Document 85 Filed 05/14/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

J. LEE,

Plaintiff,

No. 1:17-CV-01230 JB/LF

v.
THE BOARD OF REGENTS OF THE
UNIVERISTY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

Defendants.

THIRD AMENDED SCHEDULING ORDER

THIS MATTER having come before the Court on the Joint Motion to Reopen Limited
Discovery and Enter Third Amended Scheduling Order [Doc. 84], and the Court being fully
advised in the premises, FINDS that the Joint Motion is well taken and shall be granted.

IT IS THEREFORE ORDERED that discovery is reopened for the limited purpose of
allowing the parties to conduct discovery specific to Plaintiffs claim for damages in violation of
Title [IX of the Education Amendments Act of 1972 (“Title IX”) and/or Defendants’ defenses
thereto with the following limitations:

Maximum of twenty (20) interrogatories by each party to the other party. (Responses due
thirty (30) days after service).

Maximum of twenty (20) requests for production by each party to the other party.
(Responses due thirty (30) days after service).

Maximum of twenty (20) requests for admission by each party to the other party.

(Responses due thirty (30) days after service).

 
Case 1:17-cv-01230-JB-LF Document 85 Filed 05/14/20 Page 2 of 4

Maximum of four (4) depositions by Plaintiff and four (4) depositions by Defendants.

Each deposition (other than of Plaintiff and Rule 30(b)(6) deposition) limited to maximum
of four (4) hours, unless extended by agreement of parties.

IT IS FURTHER ORDERED that the Scheduling Order [Doc. 51], Order Adopting Joint
Status Report and Provisional Discovery Plan [Doc 52}, Amended Scheduling Order [Doc. 64],
Second Amended Scheduling Order [Doc. 74], and Order Granting Unopposed Motion to Extend
Pretrial Order Deadline [Doc. 78] are amended as follows:

The termination date for reopened limited discovery is July 17, 2020, and discovery shall
not be reopened, nor shall case management deadlines be modified, except by an order of the Court
upon a showing of good cause;

Motions relating to discovery (including, but not limited to, motions to compel and motions
for protective order) shall be filed with the Court and served on opposing parties by August 17,
2020;

Plaintiff shall identify to all parties in writing any expert witness to be used by Plaintiff at
trial and provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) no later than May 29, 2020.
Defendants shall identify in writing any expert witness to be used by Defendants at trial and
provide expert reports pursuant to Fed. R. Civ. P, 26(a)(2)(B) no later than June 29, 2020;

Pretrial motions related to the Title IX claim, other than discovery motions, shall be filed
with the Court and served on opposing party by August 28, 2020;

Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiff to
Defendants on or before November 5, 2020; Defendants to the Court on or before November 16,

2020;

 
Case 1:17-cv-01230-JB-LF Document 85 Filed 05/14/20 Page 3 of 4

A Motion Hearing is set in this matter on Sdanbur AG, ZOKOD an LD YMIH

This matter is set for Pretrial Conference on / aentew 7 Z ALD LAG /:Dyon

This matter is set for a Jury Trial on Plaintiff's claim against Defendant UNM for damages
for alleged violation of Title IX on a trailing docket on Auemly ft 261 Ae ta Ht.
This matter is set for a Bench Trial on Plaintiff's claim for injunctive and declaratory relief
against Defendants for alleged violation of his federal constitutional right to due process on
AA Lb EO) 7H..
All other deadlines and requirements that are not inconsistent with this Third Amended
Scheduling Order and are set forth in the Scheduling Order [Doc. 51], Order Adopting Joint Status
Report and Provisional Discovery Plan [Doc. 52], Amended Scheduling Order [Doc. 64], Second
Amended Scheduling Order [Doc. 74], and Order Granting Unopposed Motion to Extend Pretrial
Order Deadline [Doc. 78] remain in effect.

ITIS SO ORDERED,

how?
TED STATES DIS RRICT JUDGE

 
Case 1:17-cv-01230-JB-LF Document 85

Jointly Submitted:

ADAMS+CROW LAW FIRM
Attorneys for Plaintiff

$051 Journal Center Blvd. NE, Suite 3206
Albuquerque, NM 87109

(505) 582-2819

Arlyn@adamscrow.com

Alana@adamscrow.com
Jackie@adamscrow.com

Approved via email - April 20, 2020

 

By:
Arlyn G. Crow
Alana M. De Young
Jacqueline K. Kafka
and

STELZNER, WINTER, WARBURTON,
FLORES & DAWES, P.A.

Attorneys for Defendants

P.O. Box 528

Albuquerque, NM 87103

(505) 938-7770

qsmith@stelznerlaw.com

 

/sf Quentin Smith
By:

 

Quentin Smith

Filed 05/14/20 Page 4 of 4

 
